Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “19c” has been used to designate the “communication unit,” “source information transmission unit,” “source information reception unit,” “current information transmission unit,” and the “current information reception unit.” Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. 
The abstract of this application has more than 150 words, so should be adjusted accordingly.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “wherein the first power supply includes,” “wherein the second power supply device includes,” “wherein the first power supply device further includes,” and “wherein the control information calculation includes” but there is missing proper punctuation or spacing.  Appropriate correction is required. A suggested edit would be to follow each of the above limitation with a semicolon.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation are: The “control information calculation unit,” “source information transmission unit,” “current detection unit,” “current information transmission unit,” “current information reception unit,” and “voltage detection unit” in claims 1 and 12. The “display unit” in claim 2. The “determination unit” in claim 4. The “abnormality information transmission unit” in claim 5. The “control information calculation unit,” “current information transmission unit,” “source information reception unit,” and “operation unit” in claim 14.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations of the “control information calculation unit,” “source information transmission unit,” “current information transmission unit,” and “current information reception unit,” in claims 1 and 12. The “display unit” in claim 2. The “determination unit” in claim 4. The “abnormality information transmission unit” in claim 5. The “control information calculation unit,” “current information transmission unit,” “source information reception unit,” and “operation unit” in claim 14 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claims. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 1, 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “a first power supply device” and “a second power supply device” with a “source information reception unit” or a “current information reception unit” and a “source information transmission unit” or a “current information transmission unit.” The specifications and drawings show a single “communication unit” performing both functions of the source and current information reception unit, but they are claimed as two separate devices in the claims. It is unclear how the “communication unit” is able to perform both functions. 
Claim 13 recites the limitation “a different power supply device.” The specification includes multiple slave power supplies, so there is not a clear way to sequence which power supply device is being referred. A suggested edit would be to recite “a second power supply.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (US 9236814) in view of Yamada (US 9882379).
Regarding claim 1, Kaneko discloses a power supply system comprising a first power supply device and a second power supply device, connected in parallel to a common load (Col. 3 lines 11-15  plurality of inverters in parallel, Fig. 1 master inverter 2a, slave inverter 2b) wherein the first power supply device includes a control information calculation unit that calculates control information for controlling voltage or current to be output to the load from the first power supply device (Col.5 lines 18-22 total current detection unit 9 , obtains total currents iu1, uiv1, and iw1, from master inverter (fig. 1)) and source information for obtaining a control information for controlling voltage or current to be output to the load from the second power supply device (Col.5 lines 18-22 total current detection unit 9, 
However, Yamada teaches a voltage detection unit that detects voltage output from the first power supply device to the load (Col. 9 lines 6-7 a first voltage detector connected to an output of the first power source apparatus), the current detected by the current detection unit included in the first power supply device and the voltage detected by the voltage detection unit included in the first power supply device (Col. 9 lines 6-7 a first voltage detector connected to an output of the first power source apparatus).
Kaneko and Yamada are considered to be analogous to the claimed invention because they are in the same field of power supplies. It would have been obvious to have modified Kaneko to incorporate the teachings of Yamada to have a voltage detection unit and voltage being detected by the voltage detection unit in order to monitor the output voltage from the power source (Yamada Col 9. lines 32-35).
Regarding claim 3, Kaneko and Yamada teach the power supply system according to claim 1, but Kaneko is silent on wherein the control unit of the first power supply device stops operating the first power supply device if the current information reception unit receives no current information.
However, Yamada teaches the control unit of the first power supply device stops operating the first power supply device if the current information reception unit receives no current information.
It would have been obvious to have modified Kaneko to incorporate the teachings of Yamada
Regarding claim 5, Kaneko and Yamada teach the power supply system according to claim 1, but Kaneko is wherein the second power supply device includes an abnormality information transmission unit that transmits abnormality information indicating presence or absence of abnormality for the second power supply device to the first power supply device, and the first power supply device comprises an abnormality information reception unit that receives the abnormality information transmitted from the second power supply device, wherein the control unit of the first power supply device stops operating the first power supply device depending on the abnormality information received by the abnormality information reception unit. 
However, Yamada teaches the second power supply device includes an abnormality information transmission unit that transmits abnormality information indicating presence or absence of abnormality for the second power supply device to the first power supply device (Col 7 lines 1-6 210 is an assist cancellation request generation means, outputting signal when current is lower than a specific value), and the first power supply device comprises an abnormality information reception unit that receives the abnormality information transmitted from the second power supply device (Col. 7 lines 50 -55 110 is assist request generation means which outputs an assist request signal to first power supply), wherein the control unit of the first power supply device stops operating the first power supply device depending on the abnormality information received by the abnormality information reception unit (Col.7 lines 29-33 supply power is insufficient, output voltage falls).
It would have been obvious to have modified Kaneko to incorporate the teachings of Yamada to have an abnormality information transmission unit that transmits and receives abnormality information 
Regarding claim 7, Kaneko and Yamada teach the power supply system according to claim 1, and Kaneko teaches wherein the source information includes total current obtained by summing the current indicated by the current information received by the current information reception unit and the current detected by the current detection unit included in the first power supply device and target current for the total current (Col. 5 lines 20-22 sum of the output currents iu1, iv1, and iw1 and slave inverter 2 b output currents iu2, iv2, and iw2).
Regarding claim 13, Kaneko teaches a power supply device outputting voltage and current to a load, comprising: a current detection unit that detects current output to the load (Col. 8 lines 18-19 current detect 8a); a current information reception unit that receives current information indicating current output from a different power supply device to the load (Col. 7 lines 55-56 sending the output currents of all the slave inverters to the master inverter 2 a via the transmission means 18); a control information calculation unit that calculates control information for controlling voltage or current to be output to the load from the power supply device (Col.5 lines 18-22 total current detection unit 9 , obtains total currents iu1, uiv1, and iw1, from master inverter (fig. 1)) and source information for obtaining a control information for controlling voltage or current to be output to the load from the different power supply device based on the current indicated by the current information received by the current information reception unit the current detected by the current detection unit (Col.5 lines 18-22 total current detection unit 9, obtains total currents iu2, iv2, and iw2 from slave inverter); a control unit that controls voltage or current to be output to the load based on the control information calculated by the control information calculation unit  (Col. 5 lines 40-48 cross-current control unit 16a, provides voltage command value output based on total current Iua, Iva, Iwa (from master inverter) and Iu1, Iv1, and Iw1 (from slave inverter)); and a source information transmission unit that transmits the source 
However, Yamada teaches the voltage detected by the voltage detection unit and voltage detection unit that detects voltage output to the load (Col. 9 lines 6-7 a first voltage detector connected to an output of the first power source apparatus).
It would have been obvious to have modified Kaneko to incorporate the teachings of Yamada to have a voltage detection unit and voltage being detected by the voltage detection unit in order to monitor the output voltage from the power source (Yamada Col 9. lines 32-35).
Regarding claim 15, Kaneko discloses A control method of a power supply system comprising a first power supply device and a second power supply device, connected in parallel to a common load (Col. 3 lines 11-15  plurality of inverters in parallel, Fig. 1 master inverter 2a, slave inverter 2b), comprising: detecting current output from the first power supply device (Col. 8 lines 18-19 current detect 8a) and current output from the second power supply device to the load ( Col. 5 lines 60-61 current detector 8b), wherein the first power supply device calculates control information for controlling voltage or current to be output to the load from the first power supply device (Col.5 lines 18-22 total current detection unit 9 , obtains total currents iu1, uiv1, and iw1, from master inverter (fig. 1))  and source information for obtaining a control information for controlling voltage or current to be output to the load from the second power supply device, based on each detected current and detected voltage (Col.5 lines 18-22 total current detection unit 9, obtains total currents iu2, iv2, and iw2 from slave inverter), and transmits the calculated source information to the second power supply device and controls voltage or current to be output to the load from the first power supply device based on the calculated control information (Col. 6 lines 32-35 transmission means 18, voltage command values are 
 However, Yamada teaches detecting voltage output from the first power supply device to the load (Col. 9 lines 6-7 a first voltage detector connected to an output of the first power source apparatus).
It would have been obvious to have modified Kaneko to incorporate the teachings of Yamada to have a voltage detection unit and voltage being detected by the voltage detection unit in order to monitor the output voltage from the power source (Yamada Col 9. lines 32-35).

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (US 9236814) in view of Yamada (US 9882379) in further view of Doi (JP 6342274) with citations from attached machine translations.
Regarding claim 2, Kaneko and Yamada teach the power supply system according to claim 1, but are silent on wherein the first power supply device unit and the second power supply device each include a display unit for displaying an operating state of the device of itself, the display unit of the first 
However, Doi teaches the first power supply device ([0036] the control unit 13 causes a display unit (not shown) to display a detection value) and the second power supply device ([0043] the control unit 22 outputs a detection value of a welding voltage or a welding current input from the communication unit 23 to a display unit) each include a display unit for displaying an operating state of the device of itself, the display unit of the first power supply device displays current obtained by summing the current detected by the first power supply device and the current indicated by the current information received by the current information reception unit and the voltage detected by the voltage detection unit ([0036] the control unit 13 causes a display unit (not shown) to display a detection value)  and the display unit of the second power supply device displays predetermined information ([0043] the control unit 22 outputs a detection value of a welding voltage or a welding current input from the communication unit 23 to a display unit).
Kaneko, Yamada, and Doi are considered to be analogous to the claimed invention because they are in the same field of power supplies. It would have been obvious to have modified Kaneko and Yamada to incorporate the teachings of Doi to have display units display certain welding conditions applying to each device in order to provide a means to communicate welding condition stored within the device (Doi [0019]). 
Regarding claim 6, Kaneko and Yamada teach the power supply system according to claim 1, but are silent on wherein the first power supply device and the second power supply device supply power to a load concerning arc welding.
However, Doi teaches wherein the first power supply device and the second power supply device supply power to a load concerning arc welding ([0003] welding supply unit).
It would have been obvious to have modified Kaneko and Yamada to incorporate the teachings of Doi to have the power supply be provided for a load concerning welding in order to provide welding system capable of performing communication more accurately by connecting the welding power supply unit and a welding torch (Doi [0002], [0006]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (US 9236814) in view of Yamada (US 9882379) in further view of Sreenivas (US 8330438).
Regarding claim 4, Kaneko and Yamada teach the power supply system according to claim 1, but Kaneko is silent on silent on wherein the first power supply device further includes a determination unit that determines whether or not current indicated by the current information received by the current information reception unit is less than a predetermined threshold and stops operating the first power supply device if the determination unit determines that the current is less than the threshold.
However, Yamada teaches the first power supply device further includes a determination unit (Col.6 lines 64-66 power outage detection means) that determines whether or not current indicated by the current information received by the current information reception unit is less than a predetermined threshold (Col. 7 lines 1-5 current below a specific value).
It would have been obvious to have modified Kaneko to incorporate the teachings of Yamada to have a determination unit to determine if current is less than a predetermined threshold in order to determine when to enter a different mode of operation based on the current value (Yamada Col. 7 lines 1-6).
However, Sreenivas teaches to stops operating the first power supply device if the determination unit determines that the current is less than the threshold (Col. 10 lines 66-67, Col. 11 lines 1-5 comparing current to threshold value and reduces an amount of current delivered)
It would have been obvious to have modified Kaneko and Yamada to incorporate the teachings of Yamada to stop the power supply when current is less than a predetermined value in order to enhance current sharing through repeated adjustments to current (Sreenivas Col. 2 lines 35-40).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (US 9236814) in view of Yamada (US 9882379) in further view of Dosaka (US 991849).

Regarding claim 8, Kaneko and Yamada teach the power supply system according to claim 1, and Kaneko teaches wherein the first power supply device and the second power supply device each include an inverter for controlling voltage or current to be output to the load (Col. 3 lines 11-15  plurality of inverters in parallel, Fig. 1 master inverter 2a, slave inverter 2b), the control unit controls voltage or current to be output to the load by outputting a pulse signal to the inverter (Col. 5 lines 45-48 agate drive signal generating unit 17a gate drive signal of switching element), but is silent on the source information transmission unit transmits source information during an off time period of the pulse signal output by the control unit.
However, Dosaka teaches the source information transmission unit transmits source information during an off time period of the pulse signal output by the control unit. (Col. 11 lines 33-35 transmission period, does not output constant voltage pulse).
Kaneko, Yamada, and Dosaka are considered to be analogous to the claimed invention because they are in the same field of power supplies. It would have been obvious to have modified Kaneko and Yamada to incorporate the teachings of Dosaka to transmit information during an off time period of the 
Regarding claim 9, Kaneko and Yamada teach the power supply system according to claim 8, and but is silent on wherein the current information transmission unit transmits current information during the off time period of the pulse signal output by the control unit.
However, Dosaka teaches the current information transmission unit transmits current information during the off time period of the pulse signal output by the control unit (Col. 11 lines 33-35 transmission period, does not output constant voltage pulse).
It would have been obvious to have modified Kaneko and Yamada to incorporate the teachings of Dosaka to transmit information during an off time period of the pulse signal in order to prevent transmission time period for sending a signal and receiving time period for receiving the signal to overlap (Co. 2 lines 23-26).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (US 9236814) in view of Yamada (US 9882379) in further view of Otsuka (JP 2003309623) with citations from attached machine translations.
Regarding claim 10, Kaneko and Yamada teach the power supply system according to claim 1, and Kaneko teaches transmit and receive information to and from each other through non-packet communication for transmitting and receiving a predetermined amount of data if outputting voltage or current to the load (Col. 6 lines 32-35 transmission means 18, voltage command values are transmitted and received through master and slave inverters, predetermined communication protocol) but is silent on wherein the first power supply device and the second power supply device transmit and receive information to and from each other through packet communication if outputting no voltage or no current to the load.
However, Otsuka teaches the first power supply device and the second power supply device transmit and receive information to and from each other through packet communication if outputting no voltage or no current to the load ([0013] the packet communication device of the present invention, which is connected to an external packet communication device).
Kaneko, Yamada, and Otsuka are considered to be analogous to the claimed invention because they are in the same field of power supplies. It would have been obvious to have modified Kaneko and Yamada to incorporate the teachings of Otsuka to include packet communication in order to allow quick response to a voltage response before the device becomes inoperable (Otsuka [0009]).
Regarding claim 11, Kaneko and Yamada teach the power supply system according to claim 1, and Kaneko teaches wherein the second power supply device transmits and receives information through the non-packet communication (Col. 6 lines 32-35 transmission means 18, voltage command values are transmitted and received through master and slave inverters, predetermined communication protocol)  but is silent on switches a communication mode to the packet communication if the second power supply device does not receive the source information for a predetermined time period or longer.
However, Otsuka teaches switches a communication mode to the packet communication if the second power supply device does not receive the source information for a predetermined time period or longer ([0013] the packet communication device of the present invention, which is connected to an external packet communication device).
It would have been obvious to have modified Kaneko and Yamada to incorporate the teachings of Otsuka to include packet communication in order to allow quick response to a voltage response before the device becomes inoperable (Otsuka [0009]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (US 9236814) in view of Yamada (US 9882379) in further view of Zane (US 20060239046).
Regarding claim 12, Kaneko and Yamada teach the power supply system according to claim 1, but are silent on wherein the control information calculation unit of the first power supply device corrects the control information concerning the first power supply device such that current to be output from the first power supply device to the load and current to be output from the second power supply device to the load are equalized based on the current indicated by the current information received by the current information reception unit and the current detected by the current detection unit included in the first power supply device, and the control information calculation unit of the second power supply device corrects the control information concerning the second power supply device such that current to be output from the first power supply device to the load and current to be output from the second power supply device to the load are equalized based on the source information received by the source information reception unit.
However Zane teaches the control information calculation unit of the first power supply device corrects the control information concerning the first power supply device such that current to be output from the first power supply device to the load ([0044] voltage compensator 314 and current compensator 316 Fig. 10) and current to be output from the second power supply device to the load are equalized based on the current indicated by the current information received by the current information reception unit and the current detected by the current detection unit included in the first power supply device ([0045] currents of each phase iL1 (from first phase in fig 10) and iL2 (from second phase in fig 10) should be at least substantially equal) and the control information calculation unit of the second power supply device corrects the control information concerning the second power supply device ([0044] voltage compensator 318 and current compensator 320 Fig. 10) such that current to be output from the first power supply device to the load and current to be output from the second power supply device to the load are equalized based on the source information received by the source information 
Kaneko, Yamada, and Zane are considered to be analogous to the claimed invention because they are in the same field of power supplies. It would have been obvious to have modified Kaneko and Yamada to incorporate the teachings of Zane to have a control information calculation unit correct information concerning the first power supply and the second power supply in order to have a controller receive feedback from the power stages so that current sharing information can be shared and updated during operation (Zane [0008]). It would have been obvious to have modified Kaneko and Yamada to incorporate the teachings of Zane the output currents be equalized in order to have total current division among phases in the power supply (Zane [0002]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (US 9236814) in view of Yamada (US 9882379) in further view of Symonds (US 9960676).
Regarding claim 14, Kaneko and Yamada teach the power supply system according to claim 13, and Kaneko teaches a current information transmission unit that transmits current information indicating current detected by the current detection unit to the different power supply device (Col. 6 lines 1-6, transmission means 18, voltage commands and total currents transmitted between master inverter and slave inverter), source information reception unit that receives source information transmitted from the different power supply device (Col. 6 lines 32-35 transmission means 18, voltage command values are received by  a memory inside the microcomputer of slave inverter); a second control system controlling voltage or current to be output to the load by using the source information received by the source information reception unit (Col. 6 lines 1-6, transmission means 18, voltage commands and total currents transmitted between master inverter and slave inverter), wherein the control unit controls voltage or current to be output to the load based on the control information 
However, Symonds teaches and an operation unit (Col. 3 lines 36-40 power control circuit 106a and select and load circuit 110a, control the operation of the power stage) that selects either one of a first control system controlling voltage or current to be output to the load by using the received current information as well as the detected voltage and current (Col. 7 lines 10-16 regulator circuit 108c monitors output voltage and produces  current command based on monitoring) (Col. 7 lines 10-16 regulator circuit 108c monitors output voltage and produces  current command based on monitoring).
Kaneko, Yamada, and Symonds are considered to be analogous to the claimed invention because they are in the same field of power supplies. It would have been obvious to have modified Kaneko and Yamada to incorporate the teachings of Symonds to have an operation unit to select an operation of the system and a first control system to control voltage or current based on detected 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABIGAIL H RHUE/					/BRIAN W JENNISON/Examiner, Art Unit 3761                       			Primary Examiner, Art Unit 3761                                                                                                                                                                                                                                                                                                                                                                                         2/3/2022